Citation Nr: 1548416	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill-Selected Reserve Educational Assistance Program (MGIB-SR).


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard from December 2011 to December 2014, including active duty from January 2012 to May 2012. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.  
In May 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain the Veteran's service personnel records and verify his eligibility with the Department of Defense.  The action specified in the May 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Department of Defense has determined that the appellant is ineligible for benefits under the Montgomery GI Bill-Selected Reserve (MGIB-SR).


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance benefits pursuant to the Montgomery GI Bill-Selected Reserve (MGIB-SR) program have not been met.  10 U.S.C.A. §§ 16132, 16161-16165, 38 U.S.C.A. §§ 3011, 3012 (West 2014); 38 C.F.R. §§ 21.7042, 21.5040, 21.7044, 21.7540, 21.7050 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has applied for education assistance under Chapter 1606 (the Montgomery GI Bill for Selected Reserves or MGIB-SR). 

The MGIB-SR program provides education and training benefits to eligible members of the Selected Reserve, including the Army Reserve, Navy Reserve, Air Force Reserve, Marine Corps Reserve and Coast Guard Reserve, and the Army National Guard and the Air National Guard.  Eligibility for this program is determined by the Selected Reserve components and VA makes the payments.  See 38 C.F.R. § 21.7540(a) (2015).

To be eligible for Chapter 1606 benefits, a reservist who is not a Reserve officer (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years after June 30, 1985 from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30.  38 C.F.R. § 21.7540(a) (2015).

Eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012 (West 2014).  Laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a) (2015).

In the instant case, the Department of Defense (DoD) has informed VA that the appellant is not eligible for Chapter 1606 benefits because there is "[n]o 6-year contract in electronic record."  

However, the appellant himself maintains that he enlisted for a period of 8 years and there is some evidence from DoD indicating that he did, in fact, have at least a 6-year contract.  For instance, Section B. of a DD Form 4/1, states "I am enlisting/reenlisting in the [National Guard] this date for __8__ years [.]"  Furthermore, his DD Form 214 lists his Reserve Obligation Termination Date as December 15, 2019.  Because he enlisted in December 2011, this terminal date is directly consistent with a term of 8 years.  Additionally, in a June 2012 letter, the Veteran's Battalion Commander reported that the Veteran is eligible for Chapter 1606 benefits.  

However, Section IV of the Veteran's Enlistment Agreement for the Army National Guard specifies that of his eight year military service obligation, three (3) years will be in the Selected Reserve, while five (5) years will be served as a member of the Individual Ready Reserve.  Thus, it appears based on this that the Veteran's service in the Selected Reserve was in fact less than six years.  

The Board reiterates that it is the reserve components which decide who is eligible for Chapter 1606 benefits.  VA does not make decisions about basic eligibility, and VA cannot pay benefits without eligibility information from a veteran's Reserve or Guard component.  Here, VA has requested verification of the Veteran's eligibility by the appropriate service department and in May 2013, October 2013, and again in September 2015, DoD determined that the Veteran is not eligible for Chapter 1606 benefits, as he did not serve at least six years in the Selected Reserve.  As such, basic eligibility to the claimed benefit has not been met.  The Board appreciates the appellant's honorable service, however, DoD has not found that he meets the requirements for educational benefits, nor does he meet the required service under the applicable provisions noted above.  Accordingly, the appellant is simply not eligible to receive educational assistance benefits.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.

Although VA has a duty to provide notice and assistance to claimants, those provisions are not applicable to the appellant's claim of entitlement to education assistance benefits, because the facts are not in dispute and resolution of the claim turns on the law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).


ORDER

Entitlement to education assistance benefits pursuant to the Montgomery GI Bill-Selected Reserve (MGIB-SR) program is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


